Citation Nr: 0210469	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-12 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for leukemia, including 
leukemia secondary to exposure to ionizing radiation and/or a 
herbicide.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to March 
1976.  The veteran also had a subsequent period of active 
duty ending in February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1999 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for leukemia due to exposure to ionizing 
radiation.  

(Parenthetically, the Board notes that, but for the fact that 
the veteran, in an earlier June 1999 statement, argued that 
his leukemia was directly caused by military service as a 
results of either drug testing he participated in or 
vaccinations he received, was caused by exposure to the 
herbicide Agent Orange while cleaning and repairing equipment 
that had just returned from the Republic of Vietnam, and/or 
being exposed to ionizing radiation while cleaning and 
repairing x-ray machines.  Accordingly, to better reflect the 
veteran's claim, the issue on appeal is characterized as it 
appears on the first page of this Remand.)


REMAND

A review of the record on appeal shows that the veteran, in a 
VA Form 9 received by the RO in June 2000, requested a 
hearing before a member of the Board at the local VA Office.  
However, the record does not show that such a hearing was 
ever scheduled or held.  Moreover, a review of the record 
does not reveal that the veteran withdrew his hearing 
request.  Accordingly, a remand to schedule the requested 
hearing is required.  See 38 C.F.R. § 20.703 (2001).


To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a member of the Board of 
Veterans' Appeals at the local VA Regional 
Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


